Knowlton, C. J.
This bill presents two questions, both of which are answered by the authorities. The plaintiff filed a large number of exceptions to the master’s report, nearly all of which are founded on objections to findings of fact in regard to which there is no report of evidence. She also asked to have the report recommitted for a statement of the evidence. It is plain that the findings cannot be revised without the evidence, and it is equally plain that the motion to recommit was addressed to the discretion of the court. Ordinarily such a motion will not be granted in the absence of a special reason for making it. Nichols v. Ela, 124 Mass. 333. Parker v. Nickerson, 137 Mass. 487. Freeland v. Wright, 154 Mass. 492. Nothing appears in the present case to show that the court improperly exercised its discretion in denying the motion.
The other question is whether the decree is warranted by the pleadings and the master’s report. Of this there can be no doubt. Freeland v. Wright, 154 Mass. 492. Langmaid v. Reed, 159 Mass. 409. So far as any question of law enters into any of the master’s findings, there is nothing to show that he made an error. Decree affirmed.